Citation Nr: 0616366	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  99-23 998	)	DATE
	)
	)

	On appeal from the	
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
schizophrenia, undifferentiated type, including whether 
service connection may be granted.  

2.  Entitlement to service connection for arteriosclerotic 
heart disease.

3.  Entitlement to service connection for a left leg 
disorder.

4.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. M. Wagman


INTRODUCTION

The veteran had active military service from November 1953 to 
May 1955.

The issues of service connection for arteriosclerosis, a leg 
disability and bilateral pes planus were last before the 
Board of Veterans' Appeals ("Board") in January 2001 when 
they were remanded for further development in accordance with 
the Veterans' Claims Assistance Act ("VCAA").  The 
Montgomery, Alabama Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") denied the veteran's 
claims in a July 2003 Supplemental Statement of the Case 
("SSOC").  

Entitlement to service connection for a nervous condition 
(which included a diagnosis of schizophrenia) was previously 
denied by the RO in January 1990.  The veteran did not appeal 
the decision and it became final.  In its January 2001 Remand 
addressing the issues of service connection for 
arteriosclerosis, a leg disability and bilateral pes planus, 
the Board observed that it appeared the veteran was 
attempting to reopen his claim of entitlement to service 
connection for a psychiatric condition and referred the issue 
to the RO for development.  Subsequently, a July 2003 rating 
decision by the Montgomery RO denied the veteran's petition 
to reopen the claim.  

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  The Board will therefore undertake a de novo 
review of the new and material evidence issue.

The issue of entitlement to service connection for bilateral 
pes planus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.
FINDINGS OF FACT

1.  In January 1990, the RO issued a rating decision denying 
entitlement to service connection for a nervous condition.

2.  The evidence submitted since the January 1990 rating 
decision is not cumulative and redundant and, when viewed in 
the context of the entire record, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  Schizophrenia was not incurred in or aggravated as a 
result of the veteran's military service, nor may it be 
presumed to have been so incurred or aggravated.  

4.  A left leg disorder was not incurred in or aggravated as 
a result of the veteran's military service, nor may it be 
presumed to have been so incurred or aggravated.  

5.  Arteriosclerosis was not incurred in or aggravated as a 
result of the veteran's military service, nor may it be 
presumed to have been so incurred or aggravated.  


CONCLUSIONS OF LAW

1.  The January 1990 denial of the veteran's claim of 
entitlement to service connection for a nervous disorder is 
final.  38 U.S.C.A. §§ 7103(a) and 7105 (West 2002).

2.  The evidence received subsequent to the January 1990 
rating decision is new and material, and the criteria to 
reopen a claim of entitlement to service connection for 
schizophrenia have been met.  38 U.S.C.A. §§ 5108, 5103, 
5103A, 5107(b), 7104 (West 2002); 38 C.F.R. § 3.156, 3.159 
(1999).

3.  The criteria for the establishment of service connection 
for schizophrenia have not been met.  38 U.S.C.A. §§ 1110, 
1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).

4.  The criteria for the establishment of service connection 
for arteriosclerosis have not been met.  38 U.S.C.A. §§ 1110, 
1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).

5.  The criteria for the establishment of service connection 
for a left leg disorder have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must apprise the claimant of the evidence needed to 
substantiate the claims for benefits, and further allocate 
the responsibility for obtaining such evidence.  
Additionally, VA must advise the claimant to submit any 
evidence that pertains to the claims.  The law further 
provides that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (2002).

Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction ("AOJ") decision on a claim for VA 
benefits.

A rating decision dated May 1999 denied the veteran's claims 
for entitlement to service connection for arteriosclerosis 
(claimed as a heart condition) and a leg disability.  The 
case was appealed to the Board where it was subsequently 
remanded to the RO in June 2001 for further development in 
compliance with the VCAA and the issue of entitlement to 
service connection for a psychiatric disorder was referred.  
A rating decision dated July 2003 denied the veteran's claim 
for entitlement to service connection for schizophrenia, 
undifferentiated type.  The appeals to the Board were merged 
in April 2006.

Letters to the veteran from the RO dated August 2001, October 
2002, December 2002, February 2003, July 2003 and March 2006 
provided notice of elements of the evidence required to 
substantiate claims for service connection and increased 
evaluations and of the allocation of responsibility for 
obtaining such evidence.  The rating decisions on appeal, the 
January 2001 Board Remand, the September 1999 and April 2004 
Statements of the Case ("SOCs"), and the July 2003, April 
2004 and November 2005 Supplemental Statements of the Case 
("SSOCs") provided the veteran with specific information as 
to why the claims were being denied and of the evidence that 
was lacking.  The April 2004 SOC and SSOC supplied the 
veteran with the complete text of 38 C.F.R. § 3.159(b)(1), 
concerning the need for the veteran to provide any evidence 
pertaining to the claims.  Additionally, a March 2006 letter 
from the RO specifically told the veteran to provide any 
evidence concerning his appeals.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was held 
that VA must also provide notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  In March 2006, the RO sent 
a letter to the veteran providing such notice.  Although the 
RO did not advise the veteran of such information before this 
time, because the claims of service connection are being 
denied, the questions of an appropriately assigned evaluation 
and the effective date for a grant of service connection are 
not relevant.  Proceeding with this matter in its procedural 
posture would not therefore inure to the veteran's prejudice.  

In concluding that the notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letters to the veteran.  However, what 
the law seeks to achieve is to give the veteran notice of the 
elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the law have been satisfied.  Here, the 
Board finds that, because each of the four content 
requirements of proper notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c) (2002).  

During an August 2001 VA medical consultation, the veteran 
apparently informed the treatment provider that his service 
medical records were destroyed in a July 1973 fire at the 
National Personnel Records Center.  However, there is no 
support for this assertion.  Indeed, the record contains the 
veteran's service medical records, which were received in 
March 1973, several months prior to the event eluded to by 
the veteran.  There is no other evidence to support the 
veteran's assertions, and the service medical records appear 
to be complete.  Further, although the veteran contends that 
he was discharged from active duty due to a psychiatric 
disorder which manifest when he collapsed during service, as 
will be noted below the record is wholly devoid of such 
evidence in the service medical record.  His record of 
separation from the Armed Forces also indicates that the 
veteran was discharged through normal process at the 
conclusion of his enlistment in May 1955.

VA requested that the veteran either submit his available 
medical records or authorize VA to obtain those records on 
his behalf.  In addition to his service medical records, 
private medical records were received and reviewed from The 
Med, including records from the John Gaston Hospital, dated 
October 1950 through December 1973.  The veteran requested VA 
obtain treatment records from Cook County General Hospital, 
Buffalo General Hospital Dr. O.W. and Dr. J.T.F.  Each 
advised they have no treatment records for the veteran.  A 
letter requesting records as authorized by the veteran was 
also sent to Dr. E. C., however, it was returned as 
undeliverable and the veteran failed to respond to VA 
requests for additional information on locating the 
physician.  The veteran also failed to provide an 
authorization form to allow VA to obtain records from Kennedy 
General in Memphis, Tennessee where the veteran reported 
treatment for a nervous condition, despite three separate 
written attempts by VA dated August 2001, February 2003 and 
July 2003 to obtain the authorization.  The veteran indicated 
that he had been treated at the Memphis, Tennessee; 
Tuscaloosa and Birmingham, Alabama VA Medical Centers 
("VAMC"), and the Central Alabama Veterans Health Care 
System and treatment records were received and reviewed.  The 
veteran also identified treatment at the Hines, Illinois VAMC 
and Fort Meade Hospital in Maryland; however, both responded 
they have no medical records for the veteran.  A request for 
records was also sent to the Nashville VAMC; however, no 
response was received.

In this circumstance, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the veteran has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorders in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and the current disorders, if shown.  The 
veteran has not done so, and no evidence thus supportive has 
otherwise been obtained.  Here, as in Wells, the record in 
its whole, after due notification, advisement, and assistance 
to the veteran under the VCAA, does not contain competent 
evidence to suggest that the arteriosclerosis (claimed as a 
heart condition), leg disability or schizophrenia are related 
to the veteran's military service.  As will be noted below, 
there is no competent evidence that "the disability or 
symptoms may be associated with the claimant's active 
military . . . service."  38 U.S.C.A § 5103A(d); cf. Charles 
v. Principi, 16 Vet. App. 370 (2002) (Holding that under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the veteran's disability and his active service, but 
there was not of record, as relied upon in part by the Board 
in denying his claim, competent medical evidence addressing 
whether there is a nexus between his tinnitus and his active 
service, VA was to provide the claimant with a medical 
"nexus" examination).  

There is no competent medical evidence suggestive of a link 
between the veteran's claimed arteriosclerosis (claimed as a 
heart condition), leg disability or schizophrenia and his 
military service other than his own assertions.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).  Accordingly 
a medical examination is not required to make a determination 
in this case.

The Board finds that VA has done everything reasonably 
possible to assist the veteran, the veteran has not 
identified any further evidence to support his claims, and 
the record is ready for appellate review.


The Petition to Reopen the Claim for Schizophrenia

In order to reopen a claim which has been previously denied 
and which is final, the claimant must provide new and 
material evidence.  38 U.S.C.A. § 5108 (2002).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would change the outcome of the prior denial.  Rather, it is 
important that there be a complete record upon which the 
claim can be evaluated, and some new evidence may contribute 
to a more complete picture of the circumstances surrounding 
the origin of a claimant's injury or disability.  Hodge, 155 
F.3d at 1363.

The standard for new and material evidence was recently 
amended.  See 38 C.F.R. § 3.156(a) (2005).  However, that 
amendment applies only to claims to reopen received on or 
after August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 
2001).  Since this claim was received before that date (May 
1999), the law in effect when the claim was filed is 
applicable.  That is the standard discussed above.  



In this regard, the record reflects that although the RO has 
more recently provided the veteran the most recent version of 
the regulation applicable to new and material claims, 38 
C.F.R. § 3.156 (2005), its overall analysis reflects that it 
reopened and readjudicated the claim in full.  To this 
extent, any error by the RO does not inure to the veteran's 
prejudice.  

To be material, evidence must be (a) relevant in that it 
bears directly and substantially on the matter under 
consideration, and (b) so significant, either by itself or 
with other evidence, that it must be considered in order to 
fairly decide the claim.  See 38 C.F.R. § 3.156(a) (1999).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

Based on the grounds stated for the denial in the January 
1990 rating decision, new and material evidence would consist 
of evidence linking the veteran's nervous 
disorder/schizophrenia disability to his military service.  
In this regard, additional evidence received since the 
January 1990 rating action includes various VAMC and private 
treatment records previously identified by the veteran but 
not of record in 1990, and statements submitted by the 
veteran in support of his claim.

Thus, there is clearly evidence that is not merely cumulative 
of prior evidence.  Consequently, the Board finds that the 
additional treatment records in this case bear directly and 
substantially on the specific matter under consideration, are 
neither cumulative nor redundant, and by themselves or in 
combination with other evidence are so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  Therefore, the Board concludes that the claim for 
service connection for schizophrenia is reopened.






Merits of the Claims

The veteran seeks service connection for arteriosclerosis 
(claimed as a heart condition), a leg disability, and 
schizophrenia.  The preponderance of the evidence is against 
the claims and they shall be denied.  

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (2002).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Pond v. West, 12 Vet. App. 341, 346 (1999). 

Schizophrenia

The veteran has submitted several statements suggesting that 
he was discharged from military service because he was 
"crazy."  He has also stated that immediately following 
service, he was hospitalized for psychiatric problems and 
placed on medication.  

There is no evidence to support the veteran's allegations of 
in-service treatment for a psychiatric problem.  In fact, at 
the time of his separation from active duty, the veteran's 
PULHES profile was noted to indicate that he was in a "high 
level of fitness" as to his physical capacity and 
psychiatric condition:

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
1
1
1

See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); 
(Observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service.

The separation examination is highly probative of this 
inquiry.  As opposed to the veteran's current report of 
schizophrenia since military service, generated during the 
course of an attempt to obtain compensation, the service 
medical record was generated with a view towards ascertaining 
the veteran's state of physical fitness at the time he left 
military service.  The latter is thus akin to a statement of 
diagnosis and treatment, which generally is recognized as 
having great probative value in the law.  Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (Observing that although formal rules 
of evidence do not apply before the Board, recourse to such 
rules may be appropriate if it assists in the articulation of 
the reasons for the Board's decision). 

Although he has been advised to do so, and further advised of 
what information would substantiate his contention, he has 
not produced clinical records in support of his claim and he 
has not authorized VA to obtain such records on his behalf.  
None of the medical records produced contain a physician's 
opinion that relate the veteran's schizophrenia or any other 
psychiatric condition to the veteran's military service 
despite the fact that the veteran was repeatedly told that 
this is what he needed to obtain to support his claim.

The only other evidence as to the origin of the schizophrenia 
is the veteran's own statements.  Lay testimony may 
constitute competent evidence for the purpose of describing 
symptoms or manifestations of a disability.  Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, a layperson is 
not competent to provide evidence as to matters requiring 
specialized medical knowledge, skill, expertise, training or 
education, such as diagnosis or etiology of a disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Consequently, the veteran's statements 
have no probative value in deciding the appeal.  The first 
competent medical evidence demonstrating a diagnosed 
psychiatric condition is dated over 10 years after the 
veteran's separation from service.

For the Board to conclude that the veteran's disorder had its 
origin during military service in these circumstances would 
be speculation, and the law provides that service connection 
may not be based on resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  It has been observed that statements from doctors 
which are inconclusive as to the origin of a disease cannot 
be employed as suggestive of a linkage between the current 
disorder and the claimed incident of military service.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 
Vet. App. 104, 145-46 (1993).  

The Board finds, by a preponderance of the evidence, that 
schizophrenia is not related to service.  In reaching this 
decision, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, the doctrine does not apply.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Leg Disorder

The law limits entitlement for service-related diseases and 
injuries to cases where service has resulted in a disability 
- the first prong of a successful claim of service 
connection.  In the absence of proof of a present disability, 
there is no valid claim presented.  See Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  The veteran has no current diagnosis of a leg 
disability within VA's operating statutes and regulations, 
nor has he submitted competent evidence of such a disorder, 
linked by competent evidence to his military service.  See 38 
C.F.R. § 3.303 (2005).  

Service medical records are negative for treatment or 
complaint of a leg injury or disease.  A separation 
examination shows no indication of a leg disability or 
residuals from a leg injury.  As with his psychiatric 
condition, at the time of his separation from active duty, 
the veteran's PULHES profile for his the physical condition 
of his lower extremities was noted to indicate that he was in 
a "high level of fitness."  See Odiorne, 3 Vet. App. at 
457.  Post-service private and VAMC treatment records are 
also negative for complaint, symptoms or diagnosis of a leg 
injury.  

In sum, because there is no competent medical evidence of a 
current leg disability, the Board would need to resort to 
speculation to find that the veteran is disabled, and such 
does not trigger the benefit-of-the-doubt doctrine.  The law 
provides that service connection may not be based on resort 
to speculation or remote possibility.  38 C.F.R. § 3.102; 
Stegman, 3 Vet. App. at 230; Obert, 5 Vet. App. at 33.

Accordingly, the preponderance of the evidence is against the 
claim for service connection for a leg disability.

Arteriosclerosis

The veteran claims entitlement to service connection for a 
cardiac condition based on an alleged in-service 
hospitalization.  However, the veteran's service medical 
records show no complaint, diagnosis or treatment for any 
cardiovascular condition or disability.  Likewise, the 
veteran's May 1955 service separation examination is negative 
for diagnosis or treatment of a cardiovascular condition or 
disability and he was noted to be at a high level of fitness 
capacity.  

Nonetheless, the veteran alleges that he has had continuous 
cardiac symptoms since service, and he is competent to state 
that he experienced such symptoms as chest pain.  However, if 
service connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  There is no such 
evidence here.  Expert medical evidence is necessary to 
establish the etiology of a disability, and because the 
veteran is not competent to provide such medical evidence, 
his statements concerning the etiology of his disability are 
insufficient to demonstrate the in-service incurrence of 
those disabilities.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

A December 1989 VA examination report reveals the veteran had 
regular heart rate and rhythm, no murmurs or rubs, and normal 
split S2.  A chest x-ray showed the heart was not enlarged.  
Atherosclerotic features involving the Aorta were noted and 
the veteran was diagnosed with atherosclerosis.  

The veteran was treated with chest pains in November 1990 at 
the Birmingham, Alabama VAMC.  The veteran was diagnosed with 
coronary artery disease in 1995 at the Tuscaloosa VAMC.  In 
March 1996, the veteran was admitted to the VAMC from a 
private hospital with increased frequency of chest pain.  He 
stated that his pain began in his left foot and traveled to 
his left or right ear with occasional left arm numbness.  He 
was placed on Nitro Paste and aspirin and monitored on 
telemetry which showed no ectopy.  The veteran also underwent 
Persantine Thallium which was negative for signs of ischemia.  
The discharge diagnosis was chest pain with negative 
Persantine Thallium.  Records also show discharge 
instructions dated August 2003 with a prescription for 
nitroglycerin to be taken as needed for chest pain.

The veteran told treating physicians at the Tuscaloosa VAMC 
that he had a history of chest pain since 1950 and reported 
having undergone multiple examinations and tests since then.  
The veteran also told treating physicians that he had a 
myocardial infarction in 1988. 

None of the treating physicians, however, relate the 
veteran's claimed heart condition to his military service.  
There is no medical evidence linking the veteran's cardiac 
problems to his military service other than his own 
assertions which are not competent.  Again, service 
connection may not be based on resort to speculation or 
remote possibility.  38 C.F.R. § 3.102; Stegman, 3 Vet. App. 
at 230; Obert, 5 Vet. App. at 33.


Accordingly, the preponderance of the evidence is against the 
claim for service connection for arteriosclerosis.  In 
reaching this decision, the Board has considered the benefit-
of-the-doubt doctrine; however, as the preponderance of the 
evidence is against the claim, the doctrine does not apply.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of service connection for schizophrenia is 
reopened.  To this extent, the claim is granted.  

Service connection for schizophrenia is denied.

Service connection for a leg disability is denied.

Service connection for arteriosclerosis is denied.


REMAND

Further development of the claim is needed before appellate 
action may be completed in this case.  

The veteran claims entitlement to service connection for a 
left foot disability.  The veteran's claim was denied by the 
RO on readjudication in July 2003 following the Board's 
January 2001 Remand on the basis that his foot condition 
neither occurred in nor was caused by service.  The RO 
originally denied the claim in May 1999 on the basis that the 
service medical records showed the veteran was seen once in 
September 1954 for complaint of sore left foot but that 
service medical records failed to establish that the veteran 
suffered trauma to the arches.  The RO stated that the 
absence of trauma to the arches, the condition is considered 
a congenital or developmental defect which is unrelated to 
military service and not subject to service connection.  


The RO also stated that the veteran's separation examination 
with report of medical history completed by the veteran show 
no diagnosis of a disabling foot condition.  In fact, the 
separation exam noted the veteran's history of his foot 
problems.  Moreover, the veteran's November 1950 enlistment 
examination noted the existence of second degree pes planus.

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  38 U.S.C.A. §§ 
1111, 1137 (2002); 38 C.F.R. § 3.304(b) (2005).  However, 
where there is "clear and unmistakable" evidence that the 
injury or disease claimed pre-existed service, the 
presumption does not attach, and the issue becomes whether 
the disease or injury was aggravated during service.  Id.  

The note regarding pes planus on the veteran's 1950 service 
entrance exam is unequivocal.  See Crowe v. Brown, 7 Vet. 
App. 238 (1994).  Therefore, it must be determined whether 
the preexisting pes planus was aggravated by service.  VA's 
duty to assist the veteran includes obtaining a medical 
examination and/or opinion where the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim.  38 U.S.C.A. § 5103A (d); 38 
C.F.R. § 3.159(c)(4) (2005).  The Board finds that a medical 
examination and opinion is necessary to determine whether the 
veteran's bilateral pes planus noted prior to service is 
related to or was aggravated by the left foot condition he 
currently claims.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should schedule the veteran 
for an appropriate VA examination to 
determine the nature and etiology of any 
left foot condition.  The examining 
physician is requested to review 
pertinent documents in the claims file, 
including the service medical records, 
in detail, and to render an opinion as 
to whether the veteran's left foot 
condition, if currently diagnosed, is of 
in-service origin or otherwise related 
thereto -- i.e., whether any noted left 
foot disorder was incurred in, or 
aggravated by, any incident of active 
military service.  Specifically, the 
examiner should render an opinion as to 
whether the left foot condition, if 
currently diagnosed, is related to the 
bilateral pes planus noted on the 
veteran's military entrance exam which 
was incurred prior to service or whether 
it was aggravated by service.  

If such determinations are not possible 
without resort to speculation, the 
examiner should so state.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

2.  Thereafter, the veteran's claim of 
entitlement to service connection for a 
left foot condition should be 
readjudicated.  If the benefit sought on 
appeal remains all or in part denied, 
the veteran and his representative 
should be furnished with copies of a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.  The case should then be 
returned to the Board for further 
review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


